Title: From John Adams to Archibald Campbell, 25 December 1777
From: Adams, John
To: Campbell, Archibald


     
      Sir
      Braintree Decr 25. 1777
     
     Three Days ago, I had the Honour of receiving your Letter of the 18th. of December, inclosing Copy of a Letter from Mr. Heman Allen and another from Mr. Boudinot.
     I was not present in Congress, when the Resolution passed, for your being taken into close Custody But I believe You may assure Yourself, sir, that no suggestion of improper Conduct on your Part as a Prisoner of War, gave Birth to that Resolution. But Necessity alone from not having an Officer of General Lees Distinction in Possession of the United States occasioned a Retaliation of Circumstances on the Persons of Six Officers of the British Army inferiour to him in Point of Rank.
     The Captivity of General Prescott, has, in my opinion, removed that Necessity, and therefore, sir, I Should very chearfully give my Voice, for your going to New York, upon your Parol of Honour to return immediately, in Case your Exertions for negotiating an Exchange for Coll Allen should prove ineffectual.
     But, Sir, I have not the Honour to be a Member of the Council of the Massachusetts Bay, and consequently have no Right to interfere in their Deliberations: nor if I had should I be clear that they would be justifiable in granting your Request, without the consent of Congress.
     If I were to advise you sir, it would be, to apply to Congress, who I make no Doubt am much inclined to think would readily, grant your Request.
     I am fully of opinion, however that the Resolution of Congress respecting your Confinement ought not to operate to your Disadvantage after the Capture of Gen. Prescott, and if the Honourable Council should see fit to grant your Request, I dont think they would incur any Censure from Congress: and if I should see any Member of that Body I shall take the Liberty to express the same Sentiments to him, being desirous of doing whatever I consistently can for the Accomodation of a Gentleman of your Character, in such Circumstances, as well as of accomplishing the Exchange of Coll Allen. I have the Honour to be &c.
    